Citation Nr: 1411801	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-38 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral toe callouses, 5th digits.

2.  Entitlement to service connection for diabetes mellitus (DM).

3.  Entitlement to service connection for a gynecological disorder, claimed as status/post myomectomy for uterine fibroids.

4.  Entitlement to service connection for cirrhosis of the liver.

5.  Entitlement to service connection for a genitourinary (GU) disorder, claimed as kidney stones.

6.  Entitlement to service connection for a gastrointestinal (GI) disorder, to include gastritis.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for alopecia, claimed as secondary to anthrax and meningococcal vaccinations.

9.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

10.  Entitlement to service connection for a back disorder.

11.  Entitlement to service connection for a disability manifested by nerve damage to the hips, thighs, legs, and feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March to September 1980, and served in the National Guard until July 2007.

In May 2012, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The issues of service connection for hypertension and puritis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of an increased rating for bilateral toe callouses and service connection for DM, a GI disorder, hearing loss, and alopecia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A uterine fibroids disorder was not manifest during active service or during a period of active duty for training (ACDUTRA), and was not otherwise caused by service.

2.  Cirrhosis of the liver was not manifest during active service or during a period of ACDUTRA, and was not otherwise caused by service.

3.  Kidney stones were not manifest during active service or during a period of ACDUTRA, and was not otherwise caused by service.

4.  An acquired psychiatric disorder was not manifest during active service or during a period of ACDUTRA, and was not otherwise caused by service.

5.  A back disorder was not manifest during active service, during a period of ACDUTRA, or due to an injury during a period of inactive duty for training (INACDUTRA), and was not otherwise caused by service.

6.  A disability manifested by nerve damage was not manifest during active service, during a period of ACDUTRA, or due to an injury during a period of INACDUTRA, and was not otherwise caused by service, including as secondary to a non-service connected back disorder.


CONCLUSIONS OF LAW

1.  A gynecological disorder, claimed as uterine fibroids, was not incurred in or aggravated by active service or subsequent National Guard service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).

2.  Cirrhosis of the liver was not incurred in or aggravated by active service or subsequent National Guard service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).

3.  A GU disorder, claimed as kidney stones, was not incurred in or aggravated by active service or subsequent National Guard service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).

4.  An acquired psychiatric disorder was not incurred in or aggravated by active service or subsequent National Guard service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).

5.  A back disorder was not incurred in or aggravated by active service or subsequent National Guard service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).

6.  A disability manifested by nerve damage was not incurred in or aggravated by active service or subsequent National Guard service, including as secondary to a non-service connected back disorder.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for several disorders.  In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service in the Armed Forces includes any active military, naval, or air service.  Also included is any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or injury which incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, including full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

The Board notes that only "veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131; see also Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). To establish status as a "veteran" a claimant must serve on active duty; serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA; or serve on a period of INACDUTRA and incur or aggravate an injury during that period of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

In this case, the Veteran served on active duty between March and September 1980.  She therefore has veteran status.  She additionally served the following periods of ACDUTRA: 

* April 13, 2002 through April 27, 2002 
* August 2, 2003 through August 7, 2003 	
* May 29, 2004 through June 12, 2004 
* August 6, 2004 through September 7, 2004 
* April 2, 2005 through April 16, 2005 
* June 3, 2006 through June 24, 2006 

She has asserted she also served active duty from September 2001 through September 2002 in response to the 9/11 terrorist attacks.  While she served during this period, she was called to active duty by the state of New York, not the federal government.  Accordingly, this period of state active duty does not constitute active duty service for VA purposes.

Uterine Fibroids

The Veteran is seeking service connection for uterine fibroids.  A pelvic ultrasound from November 2007 revealed an enlarged heterogeneous uterus and multiple fibroids was diagnosed, as well as a left ovarian cyst.  Therefore, a current disability is established.

However, the medical records do not establish the Veteran's currently-diagnosed uterine fibroids existed during her period of active service in 1980.  Instead, she was not diagnosed with this disorder until 2007, approximately 27 years after separation from active service.  Therefore, occurrence during active duty is not established.

During the time of diagnosis, in November 2007, the Veteran was not on a period of ACDUTRA.  Records do not suggest this diagnosis was related to an injury which incurred during a period of INACDUTRA.  Finally, medical records do not otherwise suggest her currently diagnosed disorder was otherwise caused by her service.  Therefore, service connection is denied.

Cirrhosis

The Veteran is seeking service connection for cirrhosis.  A January 2008 CT scan confirmed that the Veteran currently has cirrhosis, and therefore a current disability is established.  However, nexus to service is not established.

Specifically, the Veteran did not receive any medical treatment for cirrhosis during her 1980 period of active service, and she was not diagnosed with this disorder until approximately 27 years later.  During the time of diagnosis, in the winter of 2007 to 2008, she was not on a period of ACDUTRA.  The records do not suggest her cirrhosis is the result of any injury during a period of INACTURA.  Finally, the evidence does not otherwise suggest her cirrhosis is related to her active service.  Accordingly, service connection for this disorder is also denied.

Kidney Stones

Next, the Veteran is seeking service connection for kidney stones.  Medical records reflect that she was diagnosed with this disorder in the summer of 2007.  Therefore, a current disability is established.

However, the records do not establish that her currently-diagnosed kidney stones were caused by her period of active service in 1980.  Instead, she was not diagnosed with kidney stones until 2007, approximately 27 years after separation from active service.  Therefore, occurrence during active duty is not established.

During the time of diagnosis, in the summer of 2007, the Veteran was not on a period of ACDUTRA.  Records do not suggest this diagnosis was related to an injury which incurred during a period of INACDUTRA.  Finally, medical records do not otherwise suggest her currently-diagnosed disorder was otherwise caused by her active service.  Therefore, service connection is denied.

Psychiatric Disorder

Next, the Veteran is seeking service connection for an acquired psychiatric disorder, claimed as depression.  However, medical records do not reflect that she has sought psychiatric treatment or been diagnosed with a psychiatric disorder, including depression, at any point during the period on appeal.  Although as a lay person she is competent to describe what comes to her through her senses, such as feeling depressed, she lacks the medical training and expertise to make a medical diagnosis of depression or any other psychiatric disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Because there is no current disability on which service connection could be based, her claim is denied.

Back

The Veteran is seeking service-connection for her back disorder.  Medical records reflect she currently has pain and limitation of motion of her back, and therefore a current disability is established.

Service treatment records from the Veteran's period of active service do not establish she made any complaint of, or sought any treatment for, any back disorder during this period.  Accordingly, occurrence during active service is not established.

Medical records reflect that the Veteran sought treatment for intermittent back pain and limited motion in June 1995 following a motor vehicle accident in March 1995.  She was not on a period of active duty or ACDUTRA at the time of the March 1995 accident.  She has not alleged, and the evidence does not establish, her accident occurred in the line of duty during INACDUTRA.  Therefore, there is no suggestion this March 1995 motor vehicle accident and related injuries were related to her service.

Records reflect that the Veteran was involved in another accident in July 2001, however again the evidence does not establish, and she does not assert, this 2001 accident and resulting injuries were related to her service.  In December 2004, she was involved in another motor vehicle accident in which her bus went into a ditch.  This accident resulted in multiple herniated discs and neurological deficits.

The Veteran asserts that at the time of the December 2004 bus accident she was on her way to New York to report to her duty assignment.  VA regulations provide that a veteran who is disabled from an injury which occurs while proceeding directly to or returning directly from ACDUTRA or INACDUTRA may be deemed to be on ACDUTRA or INACDUTRA at the time of the accident.  38 C.F.R. § 3.6(e)(2) (emphasis added).  However, the burden of proof is on the veteran to establish that the accident occurred while she was proceeding directly to, or returning directly from, duty training.

In this case, records do not establish the Veteran served on a period of ACDUTRA or INACDUTRA at any point in December 2004.  Therefore, she has not established this bus accident occurred while she was proceeding directly to or from a period of ACDUTRA or INACDUTRA.

The records do not establish the Veteran injured her back during active service, or on any period of ACDUTRA or INACDUTRA.  Medical records do not otherwise relate her current back disorder to her service.  Therefore, the evidence does not establish that her currently-diagnosed back disorder is related to service, and service connection is denied.


Nerve Damage

The Veteran is seeking service connection for nerve damage to her hips, thighs, legs, and feet, claimed as secondary to her back disorder.  Medical records establish she currently has some nerve damage and neurological disorders; however, no nexus to service is established.

Specifically, the Veteran did not complain of or seek treatment for any nerve damage during her period of active service in 1980.  Instead, she did not make any complaint until approximately twenty years later.  Accordingly, occurrence during active service is not established.

The Veteran has not asserted, and the evidence does not establish, that her current nerve damage is a result of any disease or injury which began during a period of ACDUTRA, or any injury during a period of INACDUTRA.  Instead, she has consistently asserted her current nerve damage is secondary to her back disorder.  However, as discussed above, her current back disorder is not service connected.  Therefore, her current nerve disorder cannot be service-connected secondary to a non-service connected disorder.

Based on the foregoing, the Veteran's current nerve damage did not begin during, or was otherwise related to, her period of active service or a subsequent period of National Guard duty, or due to a service-connected disability.  Therefore, service connection is denied.

With respect to all claims, the Board has weighed the Veteran's statements as to a nexus between her disorders and service and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the more contemporaneous in-service history and findings at service separation and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of a nexus between her current claims and service.  
	
While the Board reiterates that she is competent to report symptoms as they come to her through her senses, her disorders claimed on appeal are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the records obtained and associated with the claims file.  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the August 2007 letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, with this letter the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Service treatment records, records from the National Guard, and post-service private treatment records have all been obtained and associated with the claims file.  The Veteran indicated she has not received any VA medical treatment.  She also provided testimony at a hearing before the Board in May 2012 that was in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Board acknowledges the Veteran was not provided with an examination regarding the above discussed disorders.  VA medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, for each of the above discussed disorders, the evidence fails to establish any in-service injury or event.  Accordingly, a VA examination was not required regarding any of the above-discussed appeals.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a gynecological disorder, claimed as uterine fibroids, is denied.

Service connection for cirrhosis of the liver is denied.

Service connection for a GU disorder, claimed as kidney stones, is denied.

Service connection for an acquired psychiatric disorder, claimed as depression, is denied.

Service connection for a back disorder is denied.

Service connection for a disability manifested by nerve damage is denied.


REMAND

With respect to the increased rating claim, the Veteran has asserted her bilateral toe disability has increased in severity since her last VA examination five years earlier.  Accordingly, remand is required for a new VA examination.

With respect to the claim for DM, medical records from the year prior to the Veteran's period of active service indicate she had no history of DM and DM was not noted on her November 1979 physical examination; however, service treatment records indicated that she had DM controlled by diet.  As there is some suggestion that her currently-diagnosed DM began during her period of active service, remand is required for a nexus opinion.  

With respect to the claim for a GI disorder, medical record from August 2004, during a period of ACDUTRA, indicated that the Veteran experienced gastritis in the line of duty.  Therefore, remand is required to determine if her current GI disorder began during or was aggravated by her period of ACDUTRA. 

With respect to the claim for hearing loss, recent audio testing establishes the Veteran currently has bilateral hearing loss for VA purposes.  An audiogram from during her period of active service reflects some degree of hearing loss, although not sufficient for VA purposes.  However, due to this suggestion of some loss of hearing acuity during active service, remand is required for an examination.  

With respect to the claim for alopecia, the Veteran contends that this disorder is a result of her anthrax and meningococcal vaccinations.  Service records reflect that she was given both vaccines in February 2003.  Although she was not serving on a period of active duty or ACDUTRA during that time, vaccination may constitute an injury during a period of INACDUTRA.  Additionally, she has submitted medical research and a lay statement suggesting her current alopecia began after and was caused by her vaccinations.  Accordingly, remand for a medical nexus opinion is required.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the New York Harbor HCS for the period from August 2004 to the present.

2.  Schedule the Veteran for an examination to evaluate the nature and severity of her current bilateral toe callouses.  The examiner should be provided with the claims file, and a complete rationale should be provided for any opinion expressed.  Any required testing should be conducted.

2.  Schedule the Veteran for an examination regarding her diabetes mellitus.  The examiner should review the claims file, and a complete rationale should be provided for any opinion expressed.  Consistent with the factual and medical evidence, including the 1979 pre-active service records reflecting no history of diabetes and the 1980 service treatment records showing diet controlled diabetes, the examiner is asked to address the following questions:

a)  Does the Veteran have a current diagnosis of diabetes mellitus?  

b)  If so, is it as likely as not (50 percent or greater) that diabetes mellitus either began during, or was otherwise caused by, her active service, or was caused by a disease or injury incurred in or aggravated during a period of ACDUTRA?

3.  Schedule the Veteran for an examination regarding her gastrointestinal disorder.  The examiner should review the claims file, and a complete rationale should be provided for any opinion expressed.  Consistent with the factual and medical evidence, including the treatment records and line of duty determination from August 2004, the examiner is asked to address the following questions:

a)  Does the Veteran have a current gastrointestinal disorder, to include gastritis?  Specifically identify each disorder.

b)  For each identified disorder, is it as likely as not (50 percent or greater) that the Veteran's current gastrointestinal disorder either began during, or was otherwise caused by, her active service, or was caused by a disease or injury incurred in or aggravated during a period of ACDUTRA?

4.  Schedule the Veteran for an examination regarding her bilateral hearing loss.  The examiner should review the claims file, and a complete rationale should be provided for any opinion expressed.  Consistent with the factual and medical evidence, including the July 1980 audiogram showing some degree of hearing loss during active service, the examiner is asked to address the following questions:

a) Does the Veteran currently have hearing loss for VA purposes?

b)  If so, is it as likely as not (50 percent or greater) that the Veteran's current hearing loss either began during, or was otherwise caused by, her active service?

5.  Schedule the Veteran for an examination regarding her currently-diagnosed alopecia.  The examiner should review the claims file, and a complete rationale should be provided for any opinion expressed.  Consistent with the factual and medical evidence, including records of the February 2003 anthrax and meningococcal vaccines, 'buddy' statement, and medical research from the internet, the examiner is asked to address the following question:

Is it as likely as not (50 percent or greater) that the Veteran's current alopecia began after or was caused by her February 2003 anthrax and/or meningococcal vaccinations?

6.  Thereafter, readjudicate the appeal.  If the appeals remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


